          In the United States District Court
          for the Southern District of Georgia
                  Brunswick Division                                      FILED
                                                                   Scott L. Poff, Clerk
                                                                United States District Court

MICHAEL G. BROWN, as Executor                              By MGarcia at 10:30 am, Mar 25, 2020

of the Estate of Vernon Israel
Brown; and MARK BROWN, as
Guardian and Conservator of
Helga Brown,                                 2:19-CV-165

     Plaintiffs,

     v.

DAVID BROWN,

     Defendant.


                                ORDER

     Before the Court is Defendant David Brown’s Motion to Set

Aside Order.     Dkt. No. 9.   For the reasons below, Defendant’s

motion is DENIED.

     Plaintiffs Michael G. Brown, as Executor of the Estate of

Vernon Israel Brown, and Mark Brown, as Guardian and Conservator

of Helga Brown (“Plaintiffs”), brought this action arising from a

probate dispute in Camden County (Georgia) Superior Court in

November 2019.    Plaintiffs alleged in the Complaint that the sole

Defendant, David Brown, is a resident of Georgia.      Thirty-three

days after being served with the Complaint, Defendant Brown removed

the case to this Court.   In the Notice of Removal, Defendant Brown
alleges federal jurisdiction based upon diversity of citizenship

under 28 U.S.C. § 1332.

     Plaintiffs previously filed a motion to remand this case,

arguing,   among    other   things,   that    complete     diversity   of

citizenship among the parties does not exist.      The Court concluded

that, indeed, diversity of citizenship does not exist because both

Plaintiff Michael Brown and Defendant David Brown are Georgia

residents. The parties agreed that Defendant David Brown is a

Georgia resident.    The Court concluded Plaintiff Michael Brown is

a Georgia resident for purposes of this lawsuit because he is the

Executor of the Estate of Vernon Brown, who domiciled within Camden

County, Georgia.    “[T]he legal representative of the estate of a

decedent shall be deemed to be a citizen only of the same State as

the decedent.”     28 U.S.C. § 1332(c)(2).      After finding that the

Court had neither diversity jurisdiction nor federal question

jurisdiction over this matter, the Court remanded the case to state

court on February 26, 2020 (“Remand Order”).       Dkt. No. 8.

     Though Defendant Brown, who is proceeding pro se, filed no

response to Plaintiffs’ motion to remand, he now files a motion to

set aside the Court’s Remand Order.          Dkt. No. 9.    The crux of

Defendant Brown’s motion alleges that he did not receive a copy of

Plaintiffs’ remand motion and argues that remand was improper

because Plaintiff Michael Brown is a citizen of Texas and not the

rightful Executor of Vernon Brown’s Estate.      See id.    In response,

                                  2
Plaintiffs present a sworn affidavit from their attorney wherein

he affirms that Defendant Brown was served via United States mail

with Plaintiffs’ remand motion.      Dkt. No. 10-1 at 2.      Plaintiffs’

Counsel also affirms that such mailing was not returned by the

United States Postal Service.        Id.     Finally, Plaintiffs present

the Court with Camden County Probate Court’s Letters Testamentary

appointing Plaintiff Michael Brown as Executor of Vernon Brown’s

Estate.     Id. at 1.

         Defendant Brown simply does not meet his burden to overturn

the Court’s Remand Order.    First, he has not shown that Plaintiffs

failed to serve him with the remand motion.           Plaintiffs’ remand

motion included a Certificate of Service, which stated Defendant

Brown was served with the motion.          Dtk. No. 7 at 8.   Plaintiffs’

Counsel also affirmed via sworn statement that he served Defendant

Brown with the motion by United States mail and that same was not

returned.    Dtk. No. 10-1 at 2-3.       Secondly, even if the Court were

inclined to consider the arguments Defendant Brown presents in his

motion to set aside, Defendant has presented no legal or factual

authority which requires the Court to grant him the relief he

seeks.    Defendant Brown argues why Plaintiff Michael Brown should

not be the Executor of Vernon Brown’s Estate, but he does not show

that Plaintiff Michael Brown is not, in fact, the Executor.

Additionally, Defendant Brown does dispute that Michael Brown, in



                                     3
his role as Executor, is a resident of Georgia.     Accordingly, the

Court again concludes that diversity of citizenship does not exist.

     Defendant Brown’s motion to set aside this Court’s remand

Order, dkt. no. 9, is DENIED.   This case remains closed.

     SO ORDERED, this _25th   day of March, 2020.




                         ________________________________
                         HON. LISA GODBEY WOOD, JUDGE
                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA




                                 4
